Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00062-CR

                                       Derrick Wayne GRISSETT,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CR-0492W
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Chief Justice
                   Liza A. Rodriguez, Justice
                   Lori I. Valenzuela, Justice

Delivered and Filed: September 29, 2021

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,

the clerk’s record supports the trial court’s certification that defendant has no right of appeal. See
                                                                                     04-21-00062-CR


TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s appointed counsel filed a document stating she

reviewed the clerk’s record and found no right of appeal for appellant. In light of the record

presented, we conclude that the trial court’s certification correctly asserts that the defendant has

no right of appeal; therefore, Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP.

P. 25.2(d). Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-